American Apparel, Inc. 747 Warehouse Street Los Angeles, CA 90021 Tel: (213) 488-0226 Fax: (213) 225-1216 www.americanapparel.net January 7, 2010 John Reynolds Assistant Director Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E., Mail Stop 3561 Washington, DC20549 Re: American Apparel, Inc. Form 10-K for Fiscal Year Ended December 31, 2008 Form 10-K/A for Fiscal Year Ended December 31, 2008 Revised Definitive Proxy Statement on Schedule 14A Forms 10-Q for Fiscal Quarters Ended March 31, 2009, June 30, 2009 and September 30, 2009 File No. 001-32697 Dear
